DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-21, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlemann (US 2,108,716) in view of Hortnagl (US 9,560,898).
Regarding claim 1, Kuhlemann discloses an apparatus comprising:
a first connector (right portion of the buckle shown in Fig. 2) comprising:
a first body (22);
a first fixed buckle (26) configured to connect to a first portion of a first shoulder strap of the wearable body harness, the first fixed buckle being integral to the first body (It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973)); and
a buckle (29) configured to connect to a second portion of the first shoulder strap, a first frame of the first buckle being integral to the first body (Fig. 2 as shown); and
a second connector (left portion of the buckle shown in Fig. 2) removably connectable to the first connector, the second connector comprising:
a second body (23);
a second fixed buckle (27) configured to connect to a first portion of a second shoulder strap of the wearable body harness, the second fixed buckle being integral to the second body (Fig. 2 as shown); and
a buckle (28) configured to connect to a second portion of the second shoulder strap, a second frame of the second adjustable buckle being integral to the second body (Fig. 2 as shown),
Kuhlemann fails to disclose the first and second connectors comprise adjustable buckles wherein each of the first adjustable buckle and the second adjustable buckle comprises an adjustment mechanism configured for adjusting a length of the second portion of the first and second shoulder straps by selective frictional engagement with the second portion of the first and second shoulder straps.
Hortnagl teaches a buckle comprise an adjustable connector (sliding bar 28 within buckle part 3).
From this teaching of Hortnagl, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an adjustment mechanism integrally to minimize complexity of the device and reduce the overall weight of a harness.

Regarding claims 2 and 13, Hortnagl further teaches wherein the adjustment mechanism of the first connector comprises:
the first frame having terminal ends connected to a body of the first connector (Fig. 3 as shown) with an opening defined between a central portion of the first frame and the body of the first connector (Fig. 3 as shown), and
an adjustment bar (28) extending across the opening and movably engaged with the terminal ends of the frame (Fig. 5 shows the ends of the bar in opposed slots; Column 5, lines 64-67).
From this teaching of Hortnagl, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the sliding bar mechanism as a known simple design that allows tightening of an attached strap.

Regarding claims 3 and 14, the combination device of Kuhlemann and Hortnagl further disclose wherein the adjustment bar has an elongated body movably engaged with the terminal ends of the first frame (Fig. 5 of Hortnagl as shown).

Regarding claims 4 and 15, the combination device of Kuhlemann and Hortnagl further disclose wherein the elongated body is positioned within a slot of the first frame (Fig. 5 of Hortnagl as shown).

Regarding claims 5 and 16, Kuhlemann further discloses wherein each of the first fixed buckle and the second fixed buckle comprises a bar spaced apart from a body of the first connector and the second connector by a gap (Fig. 2 as shown).

Regarding claims 6 and 17, Kuhlemann further discloses wherein the bar of each the first fixed buckle and the second fixed buckle is connected to the body of the first connector and the second connector by a pair of posts (Fig. 2 as shown).

Regarding claims 7 and 18, Kuhlemann further discloses wherein the first connector and the second connector are removably connectable to each other via a locking and release mechanism between a first, locked configuration, where the first connector and the second connector are connected to each other, and a second, unlocked configuration, where the first connector and the second connector are disconnected from each other (Column 3, lines 51-66 describe the operation of the device).

Regarding claims 8 and 19, Kuhlemann further discloses wherein the first connector has a first portion of a locking and release mechanism, and
wherein the second connector has a second portion of the locking and release mechanism,
wherein the first portion of the locking and release mechanism comprises:
a tab (34) having a first end connected to the body of the first connector and a second, free end protruding away from the body of the first connector (Fig. 2 as shown), and
a first latch at the second end of the tab and protruding laterally outward relative to at least one lateral side of the tab (Fig. 2 as shown), and
wherein the second portion of the locking and release mechanism comprises:
an upper plate and a lower plate defining a slot therebetween and configured for receiving at least a portion of the tab (Fig. 1 and 2 show wherein the mechanism is covered by plates and the tab is inserted into a slot), and
a pair of locking arms (46, 47) disposed within at least a portion of the slot and configured for interacting with the tab, the pair of locking arms movable between a first, locked position and a second, unlocked position to allow movement of at least a portion of the tab into and out of the slot (Fig. 2 as shown).

Regarding claim 10, Kuhlemann further discloses wherein each of the pair of locking arms is biased to the first position by a biasing member (66).

Regarding claim 11, Kuhlemann discloses an apparatus having a plurality of straps (10, 11, 12, 13, Fig. 1 as shown) comprising:
a first shoulder strap and a second shoulder strap (12, 13);
a first connector (right portion of the buckle shown in Fig. 2) on the first shoulder strap; and
a second connector (left portion of the buckle shown in Fig. 2) on the second shoulder strap, the first shoulder strap and the second shoulder strap being removably connectable to each other with engagement of the first connector and the second connector (Figs. 1 and 2 as shown),
wherein the first connector comprises:
	a first body (22);
a first fixed buckle (26) configured to connect to a first portion of the first shoulder strap, the first fixed buckle being integral to the first body (Fig. 2 as shown); and
a first buckle (29) configured to connect to a second portion of the first shoulder strap, the first fixed buckle being integral to the first body (Fig. 2 as shown),
wherein the second connector comprises:
a second body (23);
a second fixed buckle (27) configured to connect to a first portion of the second shoulder strap, the second fixed buckle being integral to the second body (Fig. 2 as shown); and
a second buckle (28) configured to connect to a second portion of the second shoulder strap, a second frame of the second buckle being integral to the second body (Fig. 2 as shown).
Kuhlemann fails to disclose the first and second connectors comprise adjustable buckles wherein each of the first adjustable buckle and the second adjustable buckle comprises an adjustment mechanism configured for adjusting a length of the second portion of the first and second shoulder straps by selective frictional engagement with the second portion of the first and second shoulder straps.
Hortnagl teaches a buckle comprise an adjustable connector (sliding bar 28 within buckle part 3).
From this teaching of Hortnagl, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an adjustment mechanism integrally to minimize complexity of the device and reduce the overall weight of a harness.

Regarding claim 12, Kuhlemann further discloses wherein the first shoulder strap and the second shoulder strap are arranged in an X-shaped configuration at a front portion of the harness (Fig. 1 as shown).

Regarding claim 21, Kuhlemann further discloses wherein the first body is substantially triangular shaped; and wherein the second body is substantially triangular shaped (the top half of each respective body is substantially triangular shaped as shown in Fig. 3). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuhlemann and Hortnagl as applied to claims 7 and 18 above, and further in view of Kasai (US 5,033,171).
Regarding claims 9 and 20, Kuhlemann further discloses wherein each of the pair of locking arms has a locking tooth (Fig. 2 as shown) at a first end with a pivot pin (50) such that each locking arm is pivotally movable about the pivot pin.
Kuhleman fails to disclose a release tab at a second end with the pivot pin positioned between the locking tooth and the release tab.
Kasai teaches an apparatus wherein locking arms (22) with a release tab (29) at a second end with a central pivot pin (36) and an opposed locking tooth (37).
From this teaching of Kasai, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the locking arms in the claimed manner to provide less moving parts and to allow a more compact mechanism.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of references do not teach or suggest the features of the amended claims. Examiner has responded to the amendments in the above rejection. As noted above, the requirement to have the term “integral” is considered sufficiently broad to read upon the references utilized in the above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677